Citation Nr: 1545210	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  06-14 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for Hashimoto's disease with hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from August 1980 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2009, the Veteran testified at a travel Board hearing.  A transcript of the hearing has been associated with the claims file.

In March 2010 the Board remanded the Veteran's appeal for an increased rating for his Hashimoto's disease, and asthma.  The Board again remanded the Veteran's appeal for an increased rating for his Hashimoto's disease in November 2011.  In May 2013 the Board granted the Veteran an increased rating to 30 percent disabling for his Hashimoto's disease.  The Veteran appealed the Board's decision on his increased rating claim for Hashimoto's disease to the United States Court of Appeals for Veterans Claims (Court) and the Board's decision was vacated and remanded following a November 2014 Court Memorandum Decision.  The issue was again remanded by the Board in July 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Per the November 2014 Court's Memorandum Decision, the March 2012 VA examination report was deemed deficient to rate the Veteran's Hashimoto's disease.  The Court specifically noted that (1) the examiner did not opine about whether or not the Veteran had a past mental disorder which is related to his Hashimoto's disease, and (2) the examiner incorrectly noted that the Veteran had never taken psychotropic medication.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In the July 2015 remand, the Board further noted that the examiner did not address the Veteran's lay contentions of muscular weakness, severe swings in weight gain, and trouble with reading comprehension and memory.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board then remanded the claim so that the Veteran could be afforded a new examination to determine the severity of his Hashimoto's disease.

In a September 2015 VA examination, the examiner determined that the Veteran's past mental disorder and/or experienced muscular weakness, severe swings in weight gain, and trouble with reading comprehension and memory are less likely than not related to his Hashimoto's disease.  The examiner noted that the Veteran has a complex medical history which includes findings of cerebral atrophy on MRI of brain dated August 2015, low testosterone levels, uncontrolled diabetes, and sleep apnea.  These medical conditions may be attributed to his current mental status and various other health issues.  Fatigue and sleepiness may be compounded by sleep apnea and hypogonadism.  The examiner also noted that his thyroid gland function seemed to be well-controlled with medication, as evidenced by the recent lab tests indicating normal TSH levels.  The examiner seems to indicate that the Veteran's claimed mental disorder and/or experienced muscular weakness, severe swings in weight gain, and trouble with reading comprehension and memory are not due to his service-connected Hashimoto's disease, but are instead due to other nonservice-connected disorders.  Nevertheless, the examiner gave little to no rationale for his opinion other than his sleep apnea and hypogonadism "may be" contributing to this current complaints.  Furthermore, the examiner failed to address the Veteran's previously diagnosed depression all together.  Therefore, the Board finds the opinion is inadequate for rating purposes and an addendum is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Return the claims file to the September 2015 VA examiner for an addendum opinion as to the current nature and severity the service-connected Hashimoto's disease.  The examiner must identify the nature and severity of all manifestations attributable to the Veteran's service-connected Hashimoto's disease with hypothyroidism.  In particular, the examiner should note whether the Veteran has the following due to his service-connected Hashimoto's disease with hypothyroidism: fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance (dementia, slowing of thought, depression), weight gain, cold intolerance, cardiovascular involvement, bradycardia, and sleepiness.  With regard to mental disturbance, the examiner must discuss, in detail, to what extent the mental problems the Veteran experiences are attributable to his thyroid condition and therefore are part and parcel of that disorder, and to what extent his symptoms are attributable to a separately diagnosed psychiatric disorder.  The examiner should specifically address whether the Veteran had a past mental disorder (to include diagnosed depression) at any time during the appeal period, and/or experienced muscular weakness, severe swings in weight gain, and trouble with reading comprehension and memory that are etiologically related to his Hashimoto's disease.  The examiner should review all relevant evidence contained in the Veteran's file and should especially consider the following evidence as outlined by the Court:

Evidence in the record indicating that the Veteran has taken Cymbalta, BuSpar, and Prozac in the past to control his mood;

Evidence of years of diminished cognitive functioning;

A July 2004 VA contract examiner's notation that the Veteran's hypothyroidism produced emotional instability, poor memory, and depression;

A June 2010 VA examiner opinion, without explanation, that the Veteran's marked bilateral dorsal interossei atrophy is not representative of a history of muscle weakness caused by Hashimoto's disease;

An August 1995 treatment record in which the examiner concluded that the Veteran's wild swings in blood sugar were responsible for much of (but not all) the Veteran's concentration and memory difficulties and that the Veteran was suffering significant depressive symptomatology beyond what he would expect from hypothyroidism alone;

A June 2004 letter in which the Veteran's private physician stated that the Veteran had experienced atrophy and wasting of the musculature in the upper and lower extremities.

The examiner should also specifically discuss the Veteran's lay statements regarding the above symptoms both in the record and made during the examination.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions (including the question of which symptoms are etiologically related to service-connected Hashimoto's disease with hypothyroidism versus nonservice-connected disability) cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Thereafter, readjudicate the claim for an evaluation in excess of 30 percent for Hashimoto's disease with hypothyroidism.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




